Order entered March 19, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00050-CV

                           WINSTEAD PC, Appellant

                                        V.

                      DEWEY M. MOORE, JR., Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-15858

                                     ORDER

      Before the Court is appellant’s March 17, 2020 unopposed second motion

for extension of time to file appellant’s brief. Appellant’s motion is GRANTED,

and appellant’s brief shall be filed by March 31, 2020.


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE